Citation Nr: 0333157	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-12 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $15,013.00 plus interest.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  He has been declared to be incompetent to handle 
disbursement of funds without limitation, and his wife has 
been appointed to manage his financial affairs.  She is the 
appellant in this case.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that waiver of recovery of an 
overpayment of pension benefits in the amount of $15,013.00 
plus interest was not warranted.

The appellant has raised a claim for an earlier effective 
date for payment of pension benefits.  That issue, however, 
has not been developed for appellate review.  Accordingly, 
the Board refers that issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  An overpayment of $15,013.00 plus interest was created 
when the appellant received pension benefits based on 
incomplete information regarding income and unreimbursed 
medical expenses.

3.  Recovery of the overpayment would not be against equity 
and good conscience.  

CONCLUSION OF LAW

A waiver of recovery of an overpayment of pension benefits in 
the amount of $15,013.00 is not warranted.  38 C.F.R. 
§§ 1.962, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  
Communications from the RO provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
from the RO dated in May 2001 explained the reasons for the 
decision.  The statement of the case issued in June 2002 
included the relevant laws and regulations pertaining to 
waivers, and included a discussion of the application of the 
VCAA to this case.  The basic elements for establishing 
entitlement to a waiver have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
appellant's financial status reports.  The appellant has 
declined a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the reports coupled with the other evidence 
of record provide sufficient information to adequately 
evaluate the claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment are not in dispute.  In October 
1999, the RO received a claim for pension benefits.  The 
claim was filed by the appellant on behalf of her husband the 
veteran.  In a decision of June 2000, the RO granted 
entitlement to nonservice-connected pension due to 
cerebrovascular disease with multiple cerebrovascular 
accidents.  It was noted that the veteran was currently in a 
skilled care nursing home.  The decision also concluded that 
the veteran was not competent to manage his personal affairs 
including the disbursement of funds.  The appellant was 
subsequently appointed to manage the veteran's VA funds.

In a letter dated in July 2000, the RO notified the appellant 
that they had approved the release of the veteran's pension 
benefits in her name as the wife of the veteran.  The rate of 
pension included an aid and attendance allowance because the 
veteran was in a nursing home and needed another person's 
constant help in conducting his normal daily activities.  It 
was explained that the pension rate depended on the veteran's 
family income, number of dependents, and medical expenses.  
The letter summarized the income and medical expenses upon 
which the calculated pension payments had been based.  It was 
specifically noted that the RO should be notified right away 
if the family income changed, net worth increased, or medical 
expenses changed.  It was specifically stated that "Please 
be aware that we are counting $47,266.00 annually in medical 
expenses prospectively because the veteran is in a nursing 
home and requires the help of others in his daily routine. 
You must tell us immediately if above amount is incorrect, or 
of any reductions in family medical expenses to avoid/ reduce 
any overpayment of pension benefits."  

In October 2000, the RO wrote to the appellant and advised 
her that she and the veteran had been identified by the 
Railroad Retirement Board as being in receipt of Railroad 
Retirement benefits in an amount different than they had 
previously reported.  Based on that information, the RO 
proposed reducing the rate of VA benefits from $1,455 to 
$1,376 effective February 1, 2000.  In a letter dated in 
November 2000, the appellant agreed to that reduction.  
Subsequently, in a letter dated in January 2001, the RO noted 
that the previous letter of October 2000 neglected to include 
interest income of $3,000.  Therefore, the monthly benefits 
must be reduced to $1,159.  It was noted that this would 
result in an overpayment.  The overpayment was subsequently 
calculated to be in the amount of $3,651.00.  The appellant 
applied for and received a waiver of that overpayment.  In 
the decision, the appellant was advised that the overpayment 
has resulted from her failure to immediately report changes 
in income and unreimbursed medical expenses.  Nevertheless, 
the waiver was granted as it was felt that collection of the 
overpayment would defeat the purpose of the benefits.

In a letter dated in January 2001, the RO again noted that 
the pension rate depended on income, number of dependents and 
medical expenses.  The appellant was again advised that it 
was her responsibility to tell the RO right away if family 
income, net worth, or medical expenses changed.

In an Improved Pension Eligibility Verification Report (VA 
Form 21-0516), the appellant reported that the unreimbursed 
medical expenses for the year 2000 had only been $32,547.  
She also reported that the veteran had income of $22,436 and 
she had income of $20,605.  She further reported interest and 
dividends of $3,178, plus a gift of $6,771.  Finally, she 
reported that she and the veteran had cash in the amount of 
$600, a trust in the amount of $3,079, a bank account in the 
amount of $44,334, and IRA with $13,883.

In a letter dated in March 2001, the RO notified the 
appellant that the monthly pension was being terminated 
effective February 1, 2000 because the family income exceeded 
the income limit for a veteran with a dependent spouse and 
entitlement to aid and attendance.  It was noted that the 
medical expenses which had been submitted were less than had 
previously been reported for that period.  It was further 
noted that they received extra income for the year 2000.  

In a letter dated in March 2001, the appellant was informed 
that the adjustment of pension benefits resulted in a debt of 
$15,013 plus interest, for a total amount of $18,664 as of 
that date.  The appellant requested a waiver, but it was 
denied.  The appellant appeals that decision.

The evidence pertinent to the request for a waiver includes a 
Financial Status Report dated in May 2001.  In the report, 
the appellant reported monthly income of $3841.74.  She also 
reported monthly expenses in the amount of $4,328.74, for a 
resulting monthly deficit of $487.  She stated that it would 
be difficult to pay anything toward the debt.  The expenses 
included food $300, utilities $162.20, monthly payments on 
debts $505.47, a monthly medical facility charge of $2000, 
medical insurance of $279.61, telephones $60, garbage 
collection $15, cable television $35.30, long term care 
insurance $220.73, car and homeowners insurance $127.08, yard 
care $80, a credit card $200, taxes $33.35, gas $110, and 
church donations in the amount of $200.  It was noted that 
one of the monthly payments of debts in the amount of $300 
would be paid off in one month.  She reported assets 
including $58,217 cash in the bank, an automobile valued at 
$15,000, and real estate valued at $76,000, for total assets 
of $149,692.  

In separate correspondence received in May 2001, the 
appellant reported other debts not included in her financial 
status report including Sam's Club $431.96, Mitchell Roofing 
$7,525.00, and a street paving assessment of $1,243.89.  

The appellant has also submitted a letter dated in June 2001 
which reflects that her certificates of deposit and her IRA 
account were jointly held in her name and the names of some 
of her relatives.  In a statement in support of claim she 
stated that the certificates of deposits were held with her 
grandchildren.  

A financial status report dated in September 2002 indicates 
monthly income in the amount of $4,134.58, and expenses of 
$3,717.91.  She listed cash in the bank in the amount of 
$56,526.19, cash on hand in the amount of $57, and an 
automobile valued at $10,000, and real estate valued at 
$90,000, for total assets of $156,583.19.  


After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of pension benefits was properly created.  The 
overpayment of $15,013.00 was created when the appellant 
received pension benefits based on incomplete information 
regarding her income and medical expenses.  The claim for an 
earlier effective date for pension benefits is a separate 
issue and has been referred back to the RO for adjudication.  
Therefore, the only remaining issue to be decided on appeal 
is whether a waiver of recovery of the overpayment is 
warranted under the facts of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to immediately 
report changes in income and medical expenses, as she had 
been requested to do in the July 2000 letter, directly 
resulted in the creation of the overpayment.    

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the appellant's income and 
unreimbursed medical expenses had changed.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  The appellant 
has a substantial income and significant assets.  Although 
she has substantial expenses which are approximately equal to 
her income, the assets, particularly her bank holdings, are 
available to satisfy the debt.  The fact that she has jointly 
titled her certificates of deposit in the names of her 
grandchildren does not in any way restrict her from utilizing 
those assets for payment of the debt.  Thus, she has not 
presented any evidence showing that recovery of the 
overpayment debt would cause hardship.   

The Board finds that the recovery of the overpayment would 
not nullify the objective for which the benefits were 
intended.  Nonservice-connected pension benefits are intended 
to aid persons who have lower income, lesser assets and/or 
higher medical expenses than the appellant.  Therefore, 
recovery of the overpayment would not tend to defeat the 
purpose of the VA benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant received pension benefits in excess 
to which she is entitled under the law.  

Finally, the Board notes that there is no indication that the 
appellant has changed her position to her detriment based on 
reliance on VA benefits.  

In summary, the elements set forth in 38 C.F.R. § 1.965 weigh 
against the appellant's claim for a waiver.  Recovery of the 
overpayment which was created would not be against equity and 
good conscience.  Therefore, the Board concludes that a 
waiver of overpayment in the amount of $15,013.00 plus 
interest is not warranted.


ORDER

A waiver of recovery of an overpayment of pension benefits in 
the amount of $15,013.00 plus interest is denied.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



